Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  
line 5 recites “the first cistern heat exchanger” rather than  --the cistern heat exchanger--.
line 20 recites “the medium” rather than –the indoor medium--.  
Claim 16 is objected to because of the following informalities:  
line 5 recites “the first cistern heat exchanger” rather than  --the cistern heat exchanger--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the means or generic placeholder is not preceded by a structural modifier.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Upshaw et al (US 9,989,270).
Regarding claim 11, Upshaw discloses a method, comprising:
collecting and storing rainwater in a cistern (102; 6:5-9 “rainfall”), thereby providing stored water, wherein the cistern has disposed therein a cistern heat exchanger (within 102 of embodiment 103 in figure 1, also annotated below the refrigerant line enters cistern 102) such that the cistern heat exchanger is operable to transfer thermal energy between the stored water and a first refrigerant flowing through the cistern heat exchanger (line 101 contains refrigerant);
selectively operating a heat pump loop (refrigerant circulation network 101 defines a primary heat pump loop) in a first mode to transfer thermal energy between the stored water and an indoor medium via the refrigerant (indoor air by way of evaporator 109); and
selectively operating the heat pump loop in a second mode to transfer thermal energy between the indoor medium (at evaporator 109) and an outdoor medium (outdoor air at 114) via the refrigerant;
 wherein the heat pump loop comprises at compressor (112) operable to compress the refrigerant, an indoor heat exchanger (109) positioned in a building and in thermal communication with the indoor medium, an expander (118) operable to expand the refrigerant, the cistern heat exchanger (within 102 identified in annotated figure below), and a valve system (117) operable to selectively direct the refrigerant through each of the cistern heat exchanger and the outdoor heat exchanger;
wherein operating the heat pump loop in the first mode comprises:
setting the valve system to direct the refrigerant through the cistern heat exchanger (117G and 117I open); and
operating the compressor (112) such that the refrigerant flows through the heat pump loop and transfers thermal energy between the stored water and the indoor medium (8:65 to 9:19 describes operation in “peak load hours”); and
wherein operating the heat pump loop in the second mode comprises:
setting the valve system to direct the refrigerant through the outdoor heat exchanger (114; by way of valve 117H); and
operating the compressor (112) such that the refrigerant flows through the heat pump loop and transfers thermal energy between the outdoor medium and the indoor medium (8:56-64).

    PNG
    media_image1.png
    402
    521
    media_image1.png
    Greyscale


Further regarding the cistern heat exchanger of Upshaw; as shown in the annotated figure above Upshaw provides the refrigerant path entering the cistern and thus includes a heat exchanger. However Upshaw discusses heat exchanger 105 which exchanges heat between the cistern water and refrigerant utilizing “natural convection” (6:39). The figure does not provide for how the water of the cistern interacts with 105. The examiner takes official notice that submerged heat exchangers are old and well known. It would have been obvious to one of ordinary skill in the art to have provided the heat exchanger 105 within the cistern in order to provide large heat exchange area between the two mediums. Note that reliance on relocation of 105 is an alternative to reliance on the heat exchanger identified in the annotated figure above.

Claim(s) 1, 6, 8, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upshaw et al (US 9,989,270) in view of Narayanamurthy et al (US 8,181,470).
Regarding claims 1 and 14, Upshaw discloses a method, comprising:
collecting and storing rainwater in a cistern (102; 6:5-9 “rainfall”), thereby providing stored water, wherein the cistern has disposed therein a first cistern heat exchanger (within 102 of embodiment 103 in figure 1, also annotated below the refrigerant line enters cistern 102) such that the first cistern heat exchanger is operable to transfer thermal energy between the stored water and a first refrigerant flowing through the first cistern heat exchanger (line 101 contains refrigerant);
selectively operating a primary heat pump loop (refrigerant circulation network 101 defines a primary heat pump loop) in a first mode, the primary heat pump loop comprising a first compressor (112) operable to compress the first refrigerant, an indoor heat exchanger (109) positioned in a building and in thermal communication with an indoor medium, a first expander (118) operable to expand the first refrigerant, and the first cistern heat exchanger (within 102 identified in annotated figure below), wherein operating the primary heat pump loop in the first mode comprises flowing the first refrigerant through the primary heat pump loop such that the first refrigerant transfers thermal energy between the stored water and the indoor medium (8:65 to 9:19 describes operation in “peak load hours”).

    PNG
    media_image1.png
    402
    521
    media_image1.png
    Greyscale

Upshaw lacks a secondary heat pump loop and a second heat exchanger at the storage vessel.
Narayanamurthy discloses a method comprising a water storage tank (140) including a first heat exchanger (162) exchanging heat with a first refrigerant (refrigerant of 103 “air conditioner unit #2”), and wherein the cistern has disposed therein a second cistern heat exchanger (160) disposed within the tank (140) such that the second cistern heat exchanger is operable to transfer thermal energy between the stored water and a second refrigerant flowing through the second cistern heat exchanger (refrigerant of 102 “air conditioner #1”);
selectively operating  a primary heat pump loop (103 “air conditioner #2”) in a first mode comprising flowing the first refrigerant through the primary heat pump loop sch that the first refrigerant transfers heat between the stored water and the indoor medium (at 122); and
selectively operating a secondary heat pump loop (102 “air conditioner #1”), the secondary heat pump comprising a second compressor (110) operable to compress the second refrigerant, an outdoor heat exchanger (111) in thermal communication with an outdoor medium, a second expander (130) operable to expand the second refrigerant, and the second cistern heat exchanger (160), wherein operating the secondary heat pump comprises flowing the second refrigerant through the secondary heat pump loop such that the second refrigerant transfers thermal energy between the stored water and the outdoor medium (5:38-66).
It would have been obvious to one of ordinary skill in the art to have provided Upshaw with the secondary heat pump loop and heat exchanger as taught by Narayanamurthy in order to charge the cistern/storage tank during off-peak demand in order to increase capacity and efficiency during peak demand times.
Further regarding the first cistern heat exchanger of Upshaw; as shown in the annotated figure above Upshaw provides the refrigerant path entering the cistern and thus includes a heat exchanger. However Upshaw discusses heat exchanger 105 which exchanges heat between the cistern water and refrigerant utilizing “natural convection” (6:39). The figure does not provide for how the water of the cistern interacts with 105. The examiner takes official notice that submerged heat exchangers are old and well known. It would have been obvious to one of ordinary skill in the art to have provided the heat exchanger 105 within the cistern in order to provide large heat exchange area between the two mediums. Note that reliance on relocation of 105 is an alternative to reliance on the heat exchanger identified in the annotated figure above.
Regarding claims 6 and 15, Upshaw and Narayanamurthy disclose selectively operating the secondary heat pump loop comprises restricting operation of the secondary heat pump loop to off-peak hours (As disclosed by Narayanamurthy the secondary heat pump 102 is shut down during high capacity cooling 8:56 and Upshaw discloses not charging the cistern during peak demand and therefor restricting charging to off-peak times).
Regarding claim 8, Upshaw and Narayanamurthy disclose selectively operating the primary heat pump loop in a second mode;
wherein the primary heat pump loop further comprises a second outdoor heat exchanger (116 of Upshaw) in thermal communication with the outdoor medium and a valve system (117) operable to selectively direct the first refrigerant through each of the first cistern heat exchanger (105 or heat exchanger from annotated figure of Upshaw above) and the second outdoor heat exchanger (116);
wherein operating the primary heat pump loop in the first mode comprises setting the valve system to direct the refrigerant to the first cistern heat exchanger to thereby transfer thermal energy between the stored water and the indoor medium (circulating through valve 117G and 117I); and
wherein operating the primary heat pump loop in the second mode comprises setting the valve system to direct the refrigerant through the second outdoor heat exchanger (through 117H) to thereby transfer thermal energy between the outdoor medium and the indoor medium.
Claim(s) 2 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Upshaw et al (US 9,989,270), in view of Narayanamurthy et al (US 8,181,470), and in view of Bourne (US 9,257,938)
Regarding claim 2, Upshaw discloses collecting and storing rainwater in the cistern, but is silent concerning directing rainwater from a roof of the building. Bourne (figure 2) discloses a method of collecting and storing rainwater in a cistern (3) comprising directing rainwater from a roof of the building (1) into the cistern (by way of drain 7). It would have been obvious to one of ordinary skill in the art to have provided Upshaw with rainwater from the roof of the building as taught by Bourne in order to obtain water and condition the water; moreover it is conventional to provide a building with gutters and downspouts thus directing water therefrom to the cistern leverages previously existing plumbing.
Regarding claim 10, Upshaw as modified discloses the method of claim 1, but lacks spraying water onto a roof of the building. Bourne discloses spraying stored water onto a roof of the building (with sprayer 10) such that thermal energy is transferred between the roof and the sprayed water; and returning the water to the cistern (3), thereby altering an average temperature of the stored water. It would have been obvious to one of ordinary skill in the art to have provided Upshaw with the spray system as taught by Bourne in order to provide conditioning to the stored water.
Claim(s) 3-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upshaw et al (US 9,989,270), in view of Narayanamurthy et al (US 8,181,470), and in view of Goldman (US 2018/0120011).
Regarding claim 3, Upshaw discloses monitoring a stored water temperature of the stored water (temperature is monitored in order to determine if “maximum allowable water temperature” 9:38 is reached), and performing an action based on the stored water temperature (9:36-52 describes changing mode of operation to exit peak load operation when water temperature reaches maximum). Upshaw discloses consideration of environmental temperature (11:31-35) but is silent concerning monitoring outdoor air temperature. Goldman discloses selective use of water and outdoor air as a heat source/sink including monitoring an outdoor air temperature of outdoor air (with temperature sensor 16); monitoring water temperature (with water temperature sensor 19); and performing an action based upon a comparison of the outdoor air temperature with the stored water temperature ([0022], [0026], [0029], [0035], and [0040]-[0041] all describe the comparison of air and water temperature to select the most beneficial for heat transfer). It would have been obvious to one of ordinary skill in the art to have provided Upshaw with the comparison and action as taught by Goldman in order to utilize the most beneficial heat sink based on the conditions of each.
Regarding claim 4, Upshaw and Goldman further disclose discharging at least a portion of the stored water in response to the stored water temperature being within a predetermined range of the outdoor air temperature (as shown in figure 2 of Goldman the utilization of the water for heat exchange includes discharge thereof).
Regarding claim 5, Upshaw and Goldman disclose flowing mains water into the cistern in response to the stored water temperature being within a predetermined range of the outdoor air temperature  (as shown in figure 2 of Goldman the utilization of the water for heat exchange includes discharge of the water from the reservoir and return to the reservoir; Upshaw discloses the water may be a mix of rain water and mains water).
Regarding claim 9, Upshaw discloses selecting one of the first mode (utilizing the cistern 102) or the second mode (using outdoor air at 114) of operation based on the temperature of the stored water (9:36-52) but lacks a comparison with outdoor air temperature. Goldman discloses selective use of water and outdoor air as a heat source/sink including monitoring an outdoor air temperature of outdoor air (with temperature sensor 16); monitoring water temperature (with water temperature sensor 19); and performing an action based upon a comparison of the outdoor air temperature with the stored water temperature ([0022], [0026], [0029], [0035], and [0040]-[0041] all describe the comparison of air and water temperature to select the most beneficial for heat transfer). It would have been obvious to one of ordinary skill in the art to have provided Upshaw with the comparison and action as taught by Goldman in order to utilize the most beneficial heat sink based on the conditions of each.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upshaw et al (US 9,989,270), in view of Narayanamurthy et al (US 8,181,470), and in view of Harrod et al (US 8,219,249).
Regarding claim 7, Upshaw and Narayanamurthy disclose selectively operating the secondary heat pump loop (provided by Narayanamurthy), but lack consideration of a weather forecast. Harrod discloses considering a weather forecast (96) for operation of an HVAC system. It would have been obvious to one of ordinary skill in the art to have provided Upshaw with the weather forecast input of Harrod in order to provide predictive control to the system and increase or decrease charging completed by the secondary heat pump based on expected future load.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upshaw et al (US 9,989,270) and in view of Harrod et al (US 8,219,249).
Regarding claim 12, Upshaw discloses selectively operating in the first and second modes, but lacks consideration of a weather forecast. Harrod discloses considering a weather forecast (96) for operation of an HVAC system. It would have been obvious to one of ordinary skill in the art to have provided Upshaw with the weather forecast input of Harrod in order to provide predictive control to the system and increase or decrease charging and use of the cistern capacity based on expected future load.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upshaw et al (US 9,989,270) and in view of Goldman (US 2018/0120011).
Regarding claim 13, Upshaw discloses operating in the first and second modes and monitoring a stored water temperature of the stored water (temperature is monitored in order to determine if “maximum allowable water temperature” 9:38 is reached), and performing an action based on the stored water temperature (9:36-52 describes changing mode of operation to exit peak load operation when water temperature reaches maximum). Upshaw discloses consideration of environmental temperature (11:31-35) but is silent concerning monitoring outdoor air temperature and comparison. Goldman discloses selective use of water and outdoor air as a heat source/sink including monitoring an outdoor air temperature of outdoor air (with temperature sensor 16); monitoring water temperature (with water temperature sensor 19); and performing an action based upon a comparison of the outdoor air temperature with the stored water temperature ([0022], [0026], [0029], [0035], and [0040]-[0041] all describe the comparison of air and water temperature to select the most beneficial for heat transfer). It would have been obvious to one of ordinary skill in the art to have provided Upshaw with the comparison and action as taught by Goldman in order to utilize the most beneficial heat sink based on the conditions of each.
Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upshaw et al (US 9,989,270) and in view of Bourne (US 9,257,938)
Regarding claim 16, Upshaw discloses a method, comprising:
collecting and storing rainwater in a cistern (102; 6:5-9 “rainfall”), thereby providing stored water, wherein the cistern has disposed therein a cistern heat exchanger (within 102 of embodiment 103 in figure 1, also annotated below the refrigerant line enters cistern 102) such that the cistern heat exchanger is operable to transfer thermal energy between the stored water and a first refrigerant flowing through the cistern heat exchanger (line 101 contains refrigerant);
selectively operating a heat pump loop (refrigerant circulation network 101 defines a primary heat pump loop) to transfer thermal energy between the stored water and an indoor medium via the refrigerant (indoor air by way of evaporator 109); wherein the heat pump loop comprises the cistern heat exchanger, a compressor (112) operable to compress the refrigerant, an indoor heat exchanger (109) positioned in a building and in thermal communication with the indoor medium, and an expander (118) operable to expand the refrigerant; and
selectively discharging stored water (through 104; 6:47 such as for irrigation).

    PNG
    media_image1.png
    402
    521
    media_image1.png
    Greyscale

Further regarding the cistern heat exchanger of Upshaw; as shown in the annotated figure above Upshaw provides the refrigerant path entering the cistern and thus includes a heat exchanger. However Upshaw discusses heat exchanger 105 which exchanges heat between the cistern water and refrigerant utilizing “natural convection” (6:39). The figure does not provide for how the water of the cistern interacts with 105. The examiner takes official notice that submerged heat exchangers are old and well known. It would have been obvious to one of ordinary skill in the art to have provided the heat exchanger 105 within the cistern in order to provide large heat exchange area between the two mediums. Note that reliance on relocation of 105 is an alternative to reliance on the heat exchanger identified in the annotated figure above.
Upshaw is silent concern the discharged being based on a temperature of the stored water. Bourne discloses that it is known to cool a cistern of water (3) by discharging or spraying it on the roof. It would have been obvious to one of ordinary skill in the art to have provided Upshaw with the step of discharging stored water in order to provide cooling thereto which further enhances its ability to discharge heat. Further as the purpose of spraying includes cooling water it follows to activate this step based on a temperature of the stored water.
Regarding claim 17, Upshaw discloses irrigating land with the discharged water (6:47 includes use of irrigation).
Regarding claim 18, Upshaw and Bourne disclose spraying stored water onto a roof of the building (with sprayer 10 of Bourne) such that thermal energy is transferred between the roof and the sprayed water; and returning the water to the cistern (3 of Bourne being analogous to 102 of Upshaw), thereby altering an average temperature of the stored water. 
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upshaw et al (US 9,989,270), in view of Bourne (US 9,257,938), and in view of Harrod et al (US 8,219,249).
Regarding claims 19 and 20, Upshaw as modified discloses spraying stored water onto a roof of the building (with sprayer 10 of Bourne) such that thermal energy is transferred between the roof and the sprayed water; and returning the water to the cistern (3 of Bourne being analogous to 102 of Upshaw), thereby altering an average temperature of the stored water. Upshaw lacks using a weather forecast as part of the control. Harrod discloses considering a weather forecast (96) for operation of an HVAC system. It would have been obvious to one of ordinary skill in the art to have provided Upshaw with the weather forecast input of Harrod in order to provide predictive control to the system and increase or decrease cooling of the cistern water by spraying based on expected future load and cooling from precipitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Feria (US 2018/0187931) – optimization of heat source.
Sasakura et al (US 9,085,412) – water tank temperature.
Lackinger et al (US 7,575,047) - rain water storage.
Rafalovich et al (US 5,680,898) – selection of stored or outdoor source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763